Citation Nr: 0921942	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-05 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD), and if so, whether 
entitlement to service connection is warranted. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of broken nose, previously claimed as deviated 
septum, nasal polyps, and if so, whether entitlement to 
service connection is warranted. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma/bronchitis, also claimed as chronic obstructive 
pulmonary disorder (COPD), and if so, whether entitlement to 
service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1944 to June 
1946, June 1947 to March 1950, and January 1951 to May 1951, 
and unconfirmed reserve service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a March 2000 rating decision, the RO denied 
entitlement to service connection for a chronic, acquired 
psychiatric condition, including PTSD.     

2.  The evidence added to the record since March 2000 is not 
cumulative or redundant; and by itself or in connection with 
the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for PTSD.

3.  In a March 2000 rating decision, the RO denied 
entitlement to service connection for a broken nose/deviated 
nasal septum, nasal polyps.     

4.  The evidence added to the record since March 2000 is not 
cumulative or redundant; and by itself or in connection with 
the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for a broken nose/deviated nasal 
septum, nasal polyps.

5.  The competent evidence of record does not demonstrate 
that residuals of a broken nose/deviated nasal septum, nasal 
polyps disorder is causally related to active service.

6.  In a March 2000 rating decision, the RO denied 
entitlement to service connection for COPD, also claimed as 
or including asthma/bronchitis.   

7.  The evidence added to the record since March 2000 is not 
cumulative or redundant; and by itself or in connection with 
the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for COPD, also claimed as or including 
asthma/bronchitis.

8.  The competent evidence of record does not demonstrate 
that COPD, also claimed as or including asthma/bronchitis 
disorder is causally related to active service.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision, which denied the 
Veteran's claim for entitlement to service connection for 
chronic, acquired psychiatric condition, including PTSD, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2008).

2.  The evidence received subsequent to the March 2000 rating 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for chronic, 
acquired psychiatric condition including PTSD, have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

3.  The March 2000 rating decision, which denied the 
Veteran's claim for entitlement to service connection for 
broken nose/deviated septum, nasal polyps, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

4.  The evidence received subsequent to the March 2000 rating 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for broken 
nose/deviated septum, nasal polyps, have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

5.  A broken nose/deviated septum, nasal polyps disability 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

6.  The March 2000 rating decision, which denied the 
Veteran's claim for entitlement to service connection for 
COPD, including asthma/bronchitis, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

7.  The evidence received subsequent to the March 2000 rating 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for COPD, 
including asthma/bronchitis, have been met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

8.  A COPD, including asthma/bronchitis, disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Legal Criteria 

In December 1999 rating decision denied a grant of service 
connection for PTSD; broken nose/deviated septum, nasal 
polyps; and COPD, including asthma/bronchitis.  Following the 
December 1999 rating decision, the RO received the Veteran's 
service treatment reports and administrative records.  
Pursuant to 38 C.F.R. § 3.156(c), in a March 2000 rating 
decision, the RO readjudicated his claims, but confirmed and 
continued the denials.  The Veteran did not appeal and the 
rating determination became final.  

In October 2004 the Veteran filed this claim seeking service 
connection for PTSD, asthma, and residuals of a broken nose, 
as well as other disabilities.  A final decision cannot be 
reopened and reconsidered by VA unless new and material 
evidence is presented in connection with a request that the 
previously denied claim be reopened.  38 U.S.C.A. § 5108.  

While it appears that the RO addressed the PTSD claim on the 
merits, the preliminary question of whether any previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

It is noted that establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Analysis 

PTSD

The evidence of record at the time of the December 1999 
rating decision denying the Veteran's claim of entitlement to 
service connection for PTSD consisted of the Veteran's claim; 
VA treatment records from 1990 to 1999 which included some 
treatment for depression; private treatment records from two 
private facilities from 1983 to 1989 for other, non-
psychiatric disorders; a copy of the Veteran's May 1951 
Report of Examination; a personal statement signed October 
1999; and an October 1999 report of contact.  

The December 1999 rating decision denied a grant of service 
connection finding that there was no record of any 
psychiatric condition in service and no record of a diagnosis 
of or treatment for PTSD after service.  Following the 
December 1999 rating decision, the RO received the Veteran's 
service treatment reports and administrative records.  In a 
March 2000 rating decision, the RO reconsidered the claim and 
confirmed and continued the denial.  

Since the March 2000 rating decision, the evidence consists 
of a statement by the Veteran dated January 1999 and received 
at the RO in October 2004; a December 2004 statement by the 
Veteran, a December 2004 statement from a private 
chiropractor, a May 2005 report from the fee-based 
psychiatric examination which contained a diagnosis of PTSD, 
a history of the USS Riverside, printed from the Internet; 
and a history of the 7th Infantry Division During World War 
II, also printed from the Internet.  In June 2005 the RO 
denied the claim for PTSD.  The RO acknowledged the PTSD 
diagnosis and reopened the claim; however, the RO denied the 
claim ultimately because the Veteran's participation in 
combat could not be confirmed and the stressor event was not 
otherwise verified.          

Upon appeal, the Veteran submitted a September 2005 personal 
statement; two August 2005 statements from a fellow service 
member "R", and a copy of that service member's 1946 Notice 
of Separation from U.S. Naval Service, which listed duty 
assignments in the same construction battalions as the 
Veteran; as well as an October 2005 statement by the 
supervisory nurse of his residence.  The statements by "R" 
provided dates in April 1945 when "R" remembered the two 
had arrived at Okinawa and mentioned a suicide plane attack.  
The statement also referenced photographs of the Veteran on 
Okinawa; however, there were no photos in the record for 
Board review. 

This May 2005 fee-based psychiatric examination report, as 
well as the statements by "R," placing the Veteran at 
Okinawa during the 1945 battle and referencing an enemy plane 
suicide attack, are evidence not previously before agency 
decision makers and are not cumulative or redundant of 
evidence associated with the claims file at the time of the 
March 2000 denial.  As such, they are "new" as contemplated 
under 38 C.F.R. § 3.156(a).  Furthermore, because this 
evidence suggests that the Veteran's PTSD stressor may be 
combat related or otherwise capable of being verified, it 
relates to an unestablished fact necessary to substantiate 
the claim and is found to raise a reasonable possibility of 
substantiating the claim.  For these reasons, the Board finds 
that the criteria under 38 C.F.R. § 3.156(a) have been 
satisfied, and the Veteran's claim of entitlement to service 
connection for PTSD is reopened.  The claim will be addressed 
further in the REMAND portion of the decision, below.  

Broken Nose & Asthma/Bronchitis

The Board shall conduct its analysis of these two claims, 
residuals of a broken nose and asthma/bronchitis/COPD, 
together because both claims ultimately stem from the same 
incident in service and largely consist of the same evidence.

In his original claim, the Veteran sought service connection 
for a broken nose, deviated nasal septum and polyps, 
breathing malfunctioning, asthma, bronchitis, and other non-
respiratory disorders.  For consideration the Veteran 
submitted a statement signed December 1998; private treatment 
records dated in the 1980's from two private medical 
facilities; VA treatment records dated 1990 to 1999; a copy 
of his May 1951 Report of Medical Examination; his three DD 
214's; an October 1999 statement describing the fight; and an 
October 1999 Report of Contact between RO staff and the 
Veteran.

In December 1999 the RO denied service connection for broken 
nose/deviated nasal septum, nasal polyps as well as for COPD, 
including asthma/bronchitis.  In January 2000 the RO received 
the Veteran's service treatment records and personnel 
records.  Readjudicating the claims, the RO continued the 
denial in March 2000.  The Veteran did not appeal.

The Veteran submitted the current claim in October 2004 for 
several disorders.  In evidence and pertaining to the broken 
nose and breathing claims were a personal statement by the 
Veteran dated January 1999 which described the 1948 fight; a 
December 2004 statement by the Veteran again describing the 
1948 fight; and a December 2004 letter from a private 
chiropractor.  This letter described the chiropractor's 
treatment of the Veteran, his knowledge of the Veteran's 
service, and gave the opinion that the Veteran's current 
breathing problems were related to the in-service fight and 
fractured septum.  

The RO also received VA treatment records dated 2004 to 2007 
as well as a personal statement on his February 2007 VA Form 
9, again describing the 1948 fight and resulting injuries.  

The December 2004 letter by the private chiropractor is 
evidence not previously before agency decision makers and is 
not cumulative or redundant of evidence associated with the 
claims file at the time of the March 2000 denial.  As such, 
it is "new" as contemplated under 38 C.F.R. § 3.156(a).  
Furthermore, because this evidence suggests that the 
Veteran's current breathing disabilities may be related to an 
in-service incident, it relates to an unestablished fact 
necessary to substantiate the claim and is found to raise a 
reasonable possibility of substantiating the claim.  For 
these reasons, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, and the Veteran's 
claims of entitlement to service connection for residuals of 
a broken nose, deviated septum, nasal polyps and for COPD, 
asthma/bronchitis, are reopened.  

As new and material evidence has been presented to reopen the 
claims for residuals of a broken nose, deviated septum, nasal 
polyps and for COPD, asthma/bronchitis, the Board will 
adjudicate the claims on the merits, herein below.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  




Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis

Broken Nose and COPD, Asthmas/Bronchitis

A review of the Veteran's service treatment records finds a 
September 1948 record of treatment for an injury to the left 
eye.  The record contains a summary of the event: "while in 
bed was attacked, received blows to face - resulting in 
contusion of left eye."  Under HPI (history of present 
illness) there is more information, specifically, that while 
asleep the previous night, the Veteran was attacked and was 
struck by a hard blow to the left eye, there was swelling and 
bleeding, and that he was unable to open his eye that 
morning.  The Veteran was admitted to the ward the previous 
night.  He was discharged to duty two days later, but the 
record noted he was to be treated as an ambulatory patient.  
The physical examination was essentially negative, except for 
the left eye.  The assessment was ecchymosis (bruise) left 
eye, subconjunctive hemorrhage.  There was no change in sight 
or the pupil.  Treatment entailed an ice pack, eye wash, and 
an ophthalmic ointment to be applied three times a day.  
There are no other complaints regarding the Veteran's left 
eye in the service treatment reports, nor are there any 
references at all to a broken nose.  The records contain no 
in-service complaints or treatment of asthma, bronchitis, 
COPD, or any other form of breathing difficulty.

The service treatment records also contain several Reports of 
Physical Examination from both the Veteran's active and 
reserve service.  These reports, dated March 1950, January 
1951, May 1951, September 1972, and May 1973, all find the 
nose to be either clinically normal or NSA (no significant 
abnormality) and none include any complaint about a broken 
nose or breathing problems.  Specifically, the May 1951 
Report of Examination prepared for discharge found the nose 
NSA, as well as the lungs, chest, and chest x-ray study.  On 
the May 1972 Report of Medical History, the Veteran indicated 
in the negative for eye trouble, nose trouble, head injury, 
asthma, shortness of breath, and pain or pressure in chest.  
The comment section noted a hernia repair in the 1950's and a 
broken elbow in 1971.  The September 1972 Report of Medical 
Examination prepared for reenlistment found the Veteran's 
nose, lungs, and chest clinically normal.

Private treatment reports begin in 1983 and span that decade 
only.  A June 1985 treatment entry for chest pain and 
shortness of breath contained the notation under social 
history that the Veteran had stopped smoking four months 
prior, from three packs a day.  A review of the nasopharynx 
system noted only the Veteran was adentulous [sic].  The 
examiner questioned COPD.  There was no reference to the 
Veteran's service.  A November 1986 private hospital 
admission bears the diagnosis of exacerbation of 
COPD/bronchispasm.  A February 1987 private treatment record 
noted the Veteran complained as progressive shortness of 
breath and wheezing for the past few years.  The history 
recorded that the Veteran had smoked 2-3 packs of cigarettes 
for 30 years, but had quit two or three years ago.  Upon 
physical examination the examiner noted the Veteran was 
markedly obese.  The impression was of obstructive lung 
disease of unknown degree.  A March 1987 treatment record 
confirmed asthma.  There was no reference to the Veteran's 
service.  

Following these records are VA treatment records, beginning 
in 1990.  The first reference to the Veteran having suffered 
a nasal fracture in 1948 is contained on a November 1998 
consultation request, which notes the Veteran had a septum 
deviation and difficulty breathing through his left nostril.  
The impression was of nasal septum deviation with nasal 
polyps.  The examiner did not record any opinion as to the 
etiology of the nasal deviation or the polyps.  The remaining 
medical records described current treatment for the Veteran's 
various disabilities.

The Board finds that a preponderance of the evidence weighs 
against the Veteran's claims because there is no evidence of 
any in-service broken nose, nasal septum deviation, nasal 
polyps, COPD, asthma, or bronchitis, nor is there any 
evidence of any of these conditions being related to service.  
The Board notes that the September 1948 treatment report that 
described the Veteran having been attacked while in bed was 
very clear that his only injury was a black left eye.

The Board has considered the Veteran's multiple statements 
describing the assault in 1948.  See Veteran Statement 
October 1999; October 2004; December 2004; February 2007.  
Unfortunately the multiple details and list of injuries 
provided by the Veteran are unsupported, even contradicted, 
by the service treatment records discussed above.  As the 
September 1948 service treatment record is contemporary to 
the 1948 assault, and the Veteran's statements are dated some 
50 years after the event, the Board finds the 1948 service 
treatment records to be more probative and to outweigh the 
Veteran's contentions.  The Board emphasizes that it has no 
doubt that the Veteran sincerely believes his statements.  As 
part of its statutory duties, the Board is obliged to weigh 
the probative value of the evidence presented to it, in 
accordance with regulatory and judicial guidance.
   
The Veteran's own assertions that his current respiratory 
disorders and deviated septum are related to his being 
assaulted over 50 years earlier in service are therefore 
acknowledged, however they are afforded no probative weight 
in the absence of evidence that the veteran has the expertise 
to render opinions about medical matters.  The Board finds 
that a lay person is not competent to offer an opinion on a 
matter clearly requiring medical expertise, such as opining 
that his COPD, asthma, bronchitis, deviated nasal septum, and 
nasal polyps are related to his 1948 in-service black eye, 
which at the time was found to be the sole injury as a result 
of the assault.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, this is not a 
case in which the Veteran's lay beliefs alone can serve to 
establish any association between the claimed disabilities 
and his military service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

The Board notes there was no diagnosis of or treatment for a 
nasal deviated septum until 1998, 50 years after the in-
service incident.  The diagnosis of asthma (1987) was made 
nearly 49 years after the in-service incident.  A significant 
lapse in time between service and post-service medical 
treatment may be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

The Board finds there is no probative medical evidence or 
medical opinion attributing the Veteran's various 
disabilities to his 1948 black left eye.  The Board has 
reviewed the December 2004 letter from the private 
chiropractor.  While the Board does not question the 
sincerity of the chiropractor, the Board finds the opinion 
itself to have no probative value.  The private chiropractor 
noted he has treated the Veteran since 1989, periodically.  
He stated the Veteran told him of his military experiences, 
including the "severe beating attack" which led to "head 
trauma" and a "fractured septum."  The chiropractor opined 
that the Veteran's struggle with asthma, breathing 
difficulties, and recent nasal surgery were due to the 
"beating" the Veteran received while in service.  The Board 
notes that the chiropractor did not explain his own 
respiratory or pulmonary expertise or for what disability did 
he treat the Veteran.  In determining the weight assigned to 
this evidence, the Board also looks at factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  There is also no indication he had access to any 
other source of information other than the Veteran's memory 
of the 1948 incident.  As the Board has found above, the only 
documented injury the Veteran suffered in 1948 in-service was 
a black eye.  Therefore, this opinion, plainly based upon the 
Veteran's more recent memory of the incident, is of no 
probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006)(Board may reject such statements of the veteran if 
rebutted by the overall weight of the evidence); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993)(a medical opinion based on 
an inaccurate factual premise is not probative); Layno v. 
Brown, 6 Vet. App. 465 (1994)(every medical opinion must be 
within the scope of expertise of the medical professional who 
proffered it).  The Board is not bound to accept a medical 
opinion that is based on lay history where that history is 
unsupported by the medical evidence.  See Boggs v. West, 11 
Vet. App. 334, 340 (1998), aff'd, 188 F.3d 1335 (Fed. Cir. 
1999); Swann v. Brown, 5 Vet. App. 229, 233 (1993)(while an 
examiner can render a current diagnosis based upon his 
examination of the appellant, without a thorough review of 
the record, an opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the appellant).  

In this case, the preponderance of the evidence of record is 
against the veteran's claim for service connection for 
residuals of a broken nose, deviated septum, nasal polyps, 
COPD, asthma, and bronchitis.  Therefore, the benefit-of-the-
doubt rule is not applicable.  Gilbert, 1 Vet. App. at 49.  
The appeal is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in November 2004, before the 
initial original adjudication of the claim.  Although the 
letter did not reference the March 2000 rating determination, 
the VCAA more than substantially complied with the mandates 
of the VCAA, and is substantively sufficient.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  No letter provided the Veteran with 
notice of the laws regarding degrees of disability or 
effective dates for any grant of service connection.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In any 
event, because service connection for residuals of a broken 
nose, claimed as nasal septum, nasal polyps, and COPD, 
claimed as asthma/bronchitis are denied, any questions 
regarding a disability rating and effective date are now 
moot.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the November 2004 notice letter of record does 
satisfy the requirements under Kent.  Further, because the 
instant decision reopened the Veteran's claims of residuals 
of a broken nose, claimed as nasal septum, nasal polyps, and 
COPD, claimed as asthma/bronchitis, any notice deficiency 
cannot be found to prejudice the Veteran here.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  

The Veteran was not afforded a VA examination to determine 
the nature and etiology of the residuals of a broken nose or 
of COPD, claimed as asthma/bronchitis.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered an 
event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of these claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened and 
the appeal is granted only to that extent.   

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a broken 
nose is reopened and the appeal is granted only to that 
extent.

Entitlement to service connection for residuals of a broken 
nose, nasal septum, nasal polyps, is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for asthma/bronchitis/COPD 
is reopened and the appeal is granted only to that extent.

Entitlement to service connection for asthmas/bronchitis/COPD 
is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

As discussed above, following his diagnosis of PTSD, the 
Veteran submitted two statements by a fellow service member 
"R" who stated that he remembered both he and the Veteran 
had arrived at Okinawa with their unit, the 81st Naval 
Construction Battalion, in April 1945 after the start of the 
battle and that he as well remembered enemy plane suicide 
attacks.

The Board notes that in the record is a history of the USS 
Riverside, as printed from a website of the Internet.  The RO 
used this history as part of the denial of the Veteran's 
claim, stating that according to this history, the ship never 
stopped at Okinawa while the Veteran was "assigned" to the 
ship.  The Board notes that the Veteran never alleged he was 
"assigned" to this armed transport ship.  Records in the 
Veteran's personnel and service treatment records indicate 
the Veteran was indeed aboard the ship and received medical 
treatment aboard the ship (February 1945), but no record 
indicates he was a member of the ship's own crew.  Therefore 
the ship's history is of limited value after confirming the 
Veteran's unit of assignment, the 81st Naval Construction 
Battalion, boarded the ship at some point in 1945.  No record 
in the Veteran's personnel records indicates when or where he 
and his unit disembarked from the USS Riverside. 

Further, the Board finds no relevance to the printed history 
of the 7th Infantry Division as found in the record.  The 
Veteran never alleged any assignment to an Army infantry 
division, nor does the article even mention the 81st Naval 
Construction Battalion.  

In this regard, it is noted that, should it be confirmed that 
the Veteran was stationed with a unit that was present while 
enemy attacks occurred, then that would strongly suggest that 
he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In other words, the 
Veteran's presence with a unit at the time enemy attacks 
occurred could corroborate his statement that he experienced 
such attacks personally.  A stressor need not be corroborated 
in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  Accordingly, the Board finds that further 
development in this regard is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  Expedited 
handling is requested.)

1.  Prepare a summary of the veteran's 
claimed stressors.  That summary, and all 
associated documents, should be sent to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) in order that 
they might provide any information which 
could corroborate the veteran's alleged 
stressors, i.e., being assigned to the 
81st Naval Construction Battalion, in 
April 1945, Okinawa, Japan, and 
witnessing suicide plane attacks on 
allied ammo/fuel dumps.  

2.  At the same time, prepare a summary 
of the veteran's claimed stressors with 
private information redacted.  That 
summary, and appropriate documents, 
should be sent to the U.S. Navy Seabee 
Museum, Seabee Archive, 99 23rd Ave, Port 
Hueneme, CA  93043, in order that they 
might provide any information which could 
corroborate the veteran's alleged 
stressors, i.e., the presence of the 81st 
Naval Construction Battalion, in April - 
May 1945, at the Battle of Okinawa, 
Japan, and the occurrence of suicide 
plane attacks on allied ammo/fuel dumps.

3.  Following the above, make a specific 
determination based on the complete 
record with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  Should it be determined that 
the record establishes the existence of a 
stressor or stressors, specify which 
stressor or stressors in service have 
been established by the record.  In 
reaching that determination, address any 
credibility questions raised by the 
evidence.  See also Pentecost and Suozzi, 
both supra.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the service connection claim 
by evaluating all evidence obtained after 
the last supplemental statement of the 
case (SSOC) was issued.  If the benefit 
sought on appeal remains denied, furnish 
to the Veteran and his representative an 
appropriate SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


